DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. US 11459120 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the patented claims, thus are met by the patented claims. Please see claim comparison chart below.

Instant Application 
U.S. Patent No. US 11459120 B2
1. A control device system comprising: a first control device and a second control device different from the first control device, wherein the first control device comprises: a control signal transmitter; a control signal receiver; a control signal generator; and a control signal controller, wherein the control signal generator is configured to generate a control signal of 2 bytes or more in one transmission cycle, in the control signal, an address is assigned to each byte, and each address is ON OFF switchable, the address of the control signal of 2 bytes or more includes a main signal address and a collation signal address associated with the main signal address, in a case where the main signal address and the collation signal address are the same address, the control signal controller turns the collation signal address ON when the main signal address is ON and turns the collation signal address OFF when the main signal address is OFF, and in a case where the main signal address and the collation signal address are inverted, the control signal controller turns the collation signal address OFF when the main signal address is ON and turns the collation signal address ON when the main signal address is OFF, and the control signal transmitting device of the first control device transmits the control signal to the second control device, the control signal receiving device of the first control device receives a control signal generated by and transmitted from the second control device.
1. A control device comprising: a control signal transmitter; a control signal receiver; a control signal generator; and a control signal controller, wherein the control signal transmitter is configured to transmit a signal to a device to be controlled, the control signal receiver is configured to receive a signal from the device to be controlled, the control signal generator is configured to generate a control signal of 2 bytes or more in one transmission cycle, in the control signal, an address is assigned to each byte, and each address is ON/OFF switchable, the address of the control signal of 2 bytes or more includes a main signal address and a collation signal address associated with the main signal address, in a case where the main signal address and the collation signal address are the same address, the control signal controller turns the collation signal address ON when the main signal address is ON and turns the collation signal address OFF when the main signal address is OFF, and in a case where the main signal address and the collation signal address are inverted, the control signal controller turns the collation signal address OFF when the main signal address is ON and turns the collation signal address ON when the main signal address is OFF.
2. A control device system comprising: a first control device and a second control device different from the first control device, wherein a first control device comprises: a control signal transmitter; a control signal receiver; a control signal generator; and a control signal controller, wherein the control signal generator is configured to generate a control signal of 2 bytes or more in one transmission cycle, in the control signal, an address is assigned to each byte, and each address is ON/OFF switchable, and when a specific address is turned ON in a nth control signal, where n is an integer, the control signal controller turns ON the same address as the specific address turned ON in the nth control signal in at least two consecutive control signals including the nth control signal, and the control signal transmitting device of the first control device transmits the control signal to the second control device, the control signal receiving device of the first control device receives a control signal generated by and transmitted from the second control device.
4. A control device comprising: a control signal transmitter; a control signal receiver; a control signal generator; and a control signal controller, wherein the control signal transmitter is configured to transmit a signal to a device to be controlled, the control signal receiver is configured to receive a signal from the device to be controlled, the control signal generator is configured to generate a control signal of 2 bytes or more in one transmission cycle, in the control signal, an address is assigned to each byte, and each address is ON/OFF switchable, and when a specific address is turned ON in a nth control signal, where n is an integer, the control signal controller turns ON the same address as the specific address turned ON in the nth control signal in at least two consecutive control signals including the nth control signal.
3. A runway flash lighting device control system, comprising; a flash lighting control device comprising the first control device of claim 1; and a flash lighting device comprising the second control device of claim 1, wherein the flash lighting control device is configured to transmit a first flash control signal to the flash lighting device and receive a second flash control sign transmitted from the flash lighting device; the flash lighting device is configured to transmit the second flash control signal to the flash lighting control device and receive the first flash control signal transmitted from the flash lighting control device, wherein flashing of the flash lighting device is controlled by the first control signal from the flash lighting control device, and control of the flash lighting control device is controlled by the second control signal from the flash lighting device.
3. A runway flash lighting device control system comprising: a flash lighting control device; and a flash lighting device, wherein the flash lighting control device and the flash lighting device are configured to transmit and receive control signals to and from each other by wired signals, the flash lighting control device includes the control device according to claim 1, flashing of the flash lighting device is controlled by the control signal from the flash lighting control device, and control of the flash lighting control device is controlled by the control signal from the flash lighting device, wherein, the flash lighting device (FLD) includes a FLD control device comprising: a FLD control signal controller; a FLD control signal generator configured to generate a FLD control signal of 2 bytes or more in one transmission cycle, in the FLD control signal, an address is assigned to each byte, and each address is ON/OFF switchable, and when a specific address is turned ON in a nth control signal, where n is an integer, the FLD control signal controller turns ON the same address as the specific address turned ON in the nth control signal in at least two consecutive control signals including the nth control signal.
4. A runway flash lighting device control system, comprising; a flash lighting control device comprising the first control device of claim 2; and a flash lighting device comprising the second control device of claim 2, wherein the flash lighting control device is configured to transmit a first flash control signal to the flash lighting device and receive a second flash control signal transmitted from the flash lighting device; the flash lighting device is configured to transmit the second flash control signal to the flash lighting control device and receive the first flash control sign transmitted from the flash lighting control device, wherein flashing of the flash lighting device is controlled by the first control signal from the flash lighting control device, and control of the flash lighting control device is controlled by the second control signal from the flash lighting device.
3. A runway flash lighting device control system comprising: a flash lighting control device; and a flash lighting device, wherein the flash lighting control device and the flash lighting device are configured to transmit and receive control signals to and from each other by wired signals, the flash lighting control device includes the control device according to claim 1, flashing of the flash lighting device is controlled by the control signal from the flash lighting control device, and control of the flash lighting control device is controlled by the control signal from the flash lighting device, wherein, the flash lighting device (FLD) includes a FLD control device comprising: a FLD control signal controller; a FLD control signal generator configured to generate a FLD control signal of 2 bytes or more in one transmission cycle, in the FLD control signal, an address is assigned to each byte, and each address is ON/OFF switchable, and when a specific address is turned ON in a nth control signal, where n is an integer, the FLD control signal controller turns ON the same address as the specific address turned ON in the nth control signal in at least two consecutive control signals including the nth control signal.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684